Citation Nr: 9912653	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran's son



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from August 1942 to March 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that denied service 
connection for the cause of the veteran's death.  The 
appellant submitted a notice of disagreement in April 1997, 
and the RO issued a statement of the case in April 1997.  The 
appellant submitted a substantive appeal in May 1997, and her 
son testified at a hearing in September 1997.  The RO hearing 
officer then denied service connection for the cause of the 
veteran's death.



REMAND


The appellant contends that medication used to treat the 
veteran's service-connected disability contributed to the 
heart disease that caused the veteran's death, and/or that 
symptoms of the veteran's service-connected disability 
contributed to the heart disease and to the veteran's death.  
The appellant's claim is plausible, and therefore well 
grounded.  However, having found that the appellant's claim 
is plausible does not end the Board's inquiry.  Rather, in 
this case, it places upon VA the duty to assist the appellant 
in the development of her claim. 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

At a hearing before the RO hearing officer in September 1997, 
the veteran's son submitted a medical opinion by Dr. Lea B. 
Givens to the effect that the veteran's cardiovascular 
illness was "undoubtedly related to his service-connected 
schizophrenic reaction."

There is an absence of medical records in the claims folder 
to show what treatment, if any, the veteran received for his 
service-connected disability during the years 1990 to 1996.  
In order to make a determination as to whether such 
treatment, including medications, and/or any symptoms of the 
service-connected disability contributed materially to the 
cause of the veteran's death, it is essential that complete 
hospital, clinical, physician, and outpatient treatment 
records pertaining to the veteran's service-connected 
disability during the years 1990 to 1996 are associated with 
the claims folder.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the appellant and 
her representative to prepare a detailed 
list of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's psychosis, schizophrenic, 
catatonic type, during the years 1990 to 
1996.  Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the appellant, the RO should directly 
contact the medical providers and obtain 
copies of the records, including records 
of any prescribed medications.


2.  After the above development, the 
veteran's claims folder should be 
reviewed by a VA specialist in 
cardiovascular diseases to obtain an 
opinion as to whether it is at least as 
likely as not that symptoms of the 
veteran's service-connected disability 
and/or medications for its treatment 
contributed to his development of heart 
disease or to the cause of his death on 
February 25, 1996.  The physician should 
support his or her opinion with a 
discussion of medical principles as 
applied to the medical evidence in the 
claims folder, including the statements 
of Dr. Givens received at the September 
1997 hearing.


3.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
action remains adverse to the appellant, 
an appropriate supplemental statement of 
the case should be sent to her and her 
representative.


The appellant and her representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








